Citation Nr: 0611700	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1976 to May 1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2003.  A transcript of the 
veteran's hearing has been associated with the record.


FINDING OF FACT

Hypertension is manifest by no more than systolic pressure 
predominately 160 or more.  The veteran requires continuous 
medication to control his hypertension


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.3, 4.7, 
4.104, Diagnostic Code 7101 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in May 
1998, long before the enactment of the VCAA.  

The Court in Pelegrini II also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the veteran's claim for increase, he was 
informed of the evidence necessary to substantiate it.  A 
Statement of the Case, issued in January 2000, provided 
notice to the veteran of the evidence necessary to support 
his claim.  Supplemental statements of the case dated in May 
2003 and August 2005 also provided notice to the veteran of 
the evidence of record regarding his claim and why this 
evidence was insufficient to award the benefit sought.

Moreover, letters dated in February 2000 and April 2003 also 
instructed veteran regarding the evidence necessary to 
substantiate the claim and requested that he identify 
evidence supportive of the claim.  There was subsequent 
process.  Although the effective date was not addressed in a 
pre-determination notice, since the claim has not been 
granted, any such error is harmless.

The Board's June 2004 remand also provided information 
concerning the information and evidence necessary to support 
the veteran's claim.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained, and the veteran has undergone VA examinations of 
his service-connected disability.  The RO has also requested 
information from the veteran's employer.  The veteran has 
been afforded the opportunity to testify before the 
undersigned at a hearing in September 2003.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55.58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease, a 10 percent rating is in 
order when diastolic pressure is predominantly 100 or more, 
or; when systolic pressure is predominantly 160 or more, or; 
when an individual with a history of diastolic pressure 
predominantly 100 or more requires continuous medication for 
control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; when systolic 
pressure is predominantly 200 or more.  When diastolic 
pressure is predominantly 120 or more, a 40 percent rating is 
warranted.  A maximum schedular rating of 60 percent is 
assigned when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Code 7101 (2005).

VA treatment records show that in May 1998, the veteran's 
blood pressure was 141/73.  In July 1998 his blood pressure 
was 154/82, and in August 1998 it was 137/66.

On VA heart examination in September 1998, the examiner noted 
that the veteran was on two medications for control of his 
hypertension.  The veteran denied exertional chest pain and 
indicated that he experienced rare substernal pain which was 
relieved by belching.  He indicated that the pain did not 
radiate and was not associated with diaphoresis.  He denied 
paroxysmal nocturnal dyspnea, orthopenea, leg edema and 
palpitations.  He reported that he smoked one pack of 
cigarettes per day.  His blood pressure was 142/88.  The 
diagnosis was essential hypertension.  The examiner noted 
that the veteran had significant risks for coronary artery 
disease.  

An exercise stress test was also carried out in September 
1998.  After less than five minutes, the test was stopped 
because of extreme hypertensive response without symptoms of 
chest pain.  The veteran's maximum blood pressure was 
230/100.  There was no evidence to indicate ischemia and no 
ectopy.  Recovery blood pressure was brisk.  The examiner 
noted that the study was nondiagnostic because of the poor 
exercise tolerance and extreme hypertensive response in the 
early phase of the study.  The examiner indicated that the 
veteran's medications would be increased and he would make an 
effort to stop smoking cigarettes.  

Blood pressure readings in May 2000 were 164/100 and 160/90.  
In June 2000 the veteran's blood pressure was 152/82 and in 
October 2000 it was 146/86.

On VA examination in November 2000, the veteran denied chest 
pain, dyspnea, and edema.  The examiner noted that the 
veteran had not experienced heart attacks, palpitations, or 
heart failure.  The veteran reported that he did not limit 
any of his activities because of his heart or blood pressure.  
He indicated that he had stopped smoking one year previously.  
The examiner noted that the veteran took three types of 
medication for blood pressure control.  The veteran's blood 
pressure readings were 160/100, 158/96, and 160/98.  The 
examiner noted that the veteran was extremely obese.  An EKG 
was normal.  The examiner indicated that no complications of 
hypertension were found.

Blood pressure readings taken in 2001 include a February 
reading of 194/104.  In July 2001 the veteran's blood 
pressure was 154/84, and in August 2001 it was 154/88.  In 
November 2001 it was 138/86.

Readings recorded in 2002 include a March 2002 reading of 
132/68.  A reading of 159/92 was recorded in July 2002, and 
readings of 166/84 and 147/80 were recorded in December 2002.

The record reflects readings of 150/91, 142/78, and 130/80 in 
January 2003.  

At his September 2003 hearing, the veteran testified that his 
hypertension affected his employment and his personal life.  
He noted that his blood pressure varied with the stress of 
his daily life.  He stated that he couldn't do too much 
strenuous exercise because of his hypertension.  

The veteran's blood pressure was recorded at 147/76 in 
November 2003 and 142/82 in December 2003.  

Readings recorded in 2004 include April 2004 measurements of 
172/94 and 165/95.  Readings in May 2004 included 161/92, 
172/80, and 157/89.  In December 2004 the veteran's blood 
pressure was 130/80.

On VA examination in July 2004, the examiner noted that the 
veteran's blood pressure was reasonably well controlled.  He 
noted that the veteran had never had a heart attack, angina 
pectoris, chest pain, a stroke, cerebral vascular 
insufficiency, or renal problems.  Blood pressure readings 
were 150/90, 150/90, 132/92, and 140/84.  Cardiac examination 
revealed normal heart tones and no murmurs.  The diagnosis 
was essential hypertension with no evidence of complications.

In February 2005 the veteran's blood pressure was 148/78.  He 
reported that he smoked three quarters of a pack of 
cigarettes per day, but that he was planning to cut back.  
The provider noted that the veteran's blood pressure had been 
fluctuating, but that he denied chest pain and dyspnea.  The 
assessment was hypertension under "OK" control.  The 
veteran was encouraged to quit smoking.

Upon careful review of the evidence, the Board concludes that 
an evaluation in excess of 10 percent for hypertension is not 
warranted.  In order to warrant a 20 percent disability 
evaluation, the next higher evaluation, the evidence must 
show diastolic pressure predominately 110 or more or systolic 
pressure predominately 200 or more. The veteran's diastolic 
pressure was never at 110 or more.  Moreover, while the 
veteran's systolic pressure reached 230 during a stress test 
in September 1998, and 194 in February 2001, the readings 
recorded in the medical evidence clearly show that the 
veteran's systolic pressure were not predominately 200 or 
more.  In sum, the veteran's blood pressure readings are 
clearly contemplated by the criteria for a 10 percent 
evaluation.

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against a grant of an 
evaluation greater than 10 percent for hypertension, and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran has not required hospitalization 
for his hypertension, and the manifestations of such are 
consistent with the assigned schedular evaluation.  In sum, 
there is no indication that the average industrial impairment 
from this disability would be in excess of that contemplated 
by the evaluation currently assigned.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).




ORDER

Entitlement to an increased rating for hypertension is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


